18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 1 of 6
18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 2 of 6
18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 3 of 6
18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 4 of 6
18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 5 of 6
18-22380-rdd   Doc 142   Filed 06/18/20 Entered 06/19/20 11:38:45   Main Document
                                      Pg 6 of 6
